DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 05/28/2020.
Currently claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0166437 A1 (Klein) and further in view of US 4,403,163 A (Armerding).
Regarding claim 1, Klein discloses, a capacitive microphone comprising a first electrical conductor (116; stator) and a second electrical conductor (114; membrane) configured to have a relative spatial relationship (as shown in Fig. 2a) therebetween (Fig. 2a; [0032]), 

    PNG
    media_image1.png
    501
    695
    media_image1.png
    Greyscale

wherein a mutual capacitance (MC) can be generated between the first electrical conductor (116) and the second electrical conductor (114) (Fig. 2a; [0032] – [0038]; 116 and 114 act as capacitive plates and generate mutual capacitance);
wherein said relative spatial relationship (due to comb shape of Fig. 2a) and said mutual capacitance (between two conductor plates) can both be varied by an acoustic pressure (due to a sound wave) impacting upon the first electrical conductor (116) and/or the second electrical conductor (114) along a range of impacting directions in 3D space (Fig. 2a; [0032] – [0038]); 
wherein said mutual capacitance is varied the most by an acoustic pressure (sound wave) impacting upon the first electrical conductor (116) and/or the second electrical conductor (114) along one direction (perpendicular to the surface of the 2D plane of Fig. 2a) among said range of impacting directions, said one direction being defined as the primary direction (perpendicular to the surface of the 2D plane of Fig. 2a) (Fig. 2a; [0032] – [0038]); 
wherein the first electrical conductor (116) has a first projection (120a) along said primary direction on a conceptual plane (112) that is perpendicular to said primary direction (Fig. 2a; [0032] – [0038]); 
wherein the second electrical conductor (114) has a second projection (120b) along said primary direction on the conceptual plane (112) (Fig. 2a; [0032] – [0038]); 
wherein the first projection (120a) and the second projection (120b) have a shortest distance Dmin (gap between 120a and 120b) therebetween, and Dmin remains greater than zero regardless of that the first electrical conductor (116) and/or the second electrical conductor (114) is (are) impacted by an acoustic pressure (sound wave) along said primary direction or not (Fig. 2a; [0032] – [0038]); and
Note:  Since there exist a shortest distance Dmin between 120a and 120b, i.e., it is designed in this way to maintain a shortest distance which would ensure that conductors are not shorted and Dmin remains greater than zero. Keeping a certain gap between conductors so that they don’t get shorted with any external force is well within the purview of an ordinary skill in the art.
But Klein fails to teach explicitly, wherein one of the two electrical conductors include an electrical insulator sandwiched between two sub-conductors; and 
said mutual capacitance consists of two sub-capacitances generated between another one of the two electrical conductors and the two sub-conductors.  
However, in analogous art, Armerding discloses, the electrical conductor (1; conductor bar; Fig. 1; Col. 3, lines 67-68) includes an electrical insulator (14) sandwiched between two sub-conductors (10 and 11) (Fig. 1; Col. 4, lines 1-11);
Note: Armerding teaches in Col. 4, lines 1-11 with respect to Fig. 1 that there are two sub-conductors 10 and 11 separated by insulator 14. With broadest reasonable interpretation, it can be considered equivalent to an insulator sandwiched between two sub-conductors.

    PNG
    media_image2.png
    496
    470
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klein and Armerding before him/her, to modify the teachings of a capacitive microphone device using two conductors as taught by Klein and to include the teachings of a conductor bar formed from two sub-conductors separated by an insulator as taught by Armerding since the arrangement of a conductor bar formed from two sub-conductors separated by an insulator provides very high operating voltage (Col. 1, lines 5-19), meaning it can work very reliably in adverse condition. Absent this important teaching in Klein, a person with ordinary skill in the art would be motivated to reach out to Armerding while forming a capacitive microphone device of Klein. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Armerding regarding insulated sub-conductor used together as a single conductor, the combination of Klein and Armerding further teaches, 
wherein one of the two electrical conductors include an electrical insulator sandwiched between two sub-conductors (Armerding Reference); and 
said mutual capacitance consists of two sub-capacitances generated between another one of the two electrical conductors and the two sub-conductors.  
Note: The last limitation is a common electrical engineering knowledge regarding mutual capacitance which is well within the purview of an ordinary skill in the art.

Regarding claim 2, the combination of Klein and Armerding teaches, the capacitive microphone according to Claim 1, wherein the two sub-capacitances are MC1 and MC2; MC = MC1 + MC2; MC1 = 45~55% MC; and MC2 = 55~45% MC, in the absence of an acoustic pressure impacting upon the two electrical conductors (Fig. 2a; [0032] – [0038]; Klein Reference and Fig. 1; Col. 4, lines 1-11; Armerding Reference). See claim 1 for 103 motivation.
Note: The examiner notes that with the teaching of the combination of Klein and Armerding and if the first conductor and the sandwiched second conductor can be placed symmetrically, MC1 ~ 50% MC; and MC2 ~ 50% MC. These values fall within the claimed range. Since some sort of asymmetry is expected due to the arrangement, it is possible to achieve a range claimed in the limitation. On the other hand, the applicant has not presented persuasive evidence in Spec. para. [0033] that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  Thus, because it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 3, the combination of Klein and Armerding teaches, the capacitive microphone according to Claim 1, wherein the electrical insulator (14) and the two sub-conductors (10 and 11) are stacked over each other along the primary direction (perpendicular to the surface of the 2D plane of Fig. 2a; Klein Reference), forming a three-layer "sandwich" structure (Fig. 1; Col. 4, lines 1-11). See claim 1 for 103 motivation.
Note: Armerding teaches in Col. 4, lines 1-11 with respect to Fig. 1 that there are two sub-conductors 10 and 11 separated by insulator 14. With broadest reasonable interpretation, it can be considered equivalent to an insulator sandwiched between two sub-conductors. Thus, conductor bar 1 is a three-layer "sandwich" structure. In order to place the sandwiched conductor symmetrically, the stacked structure needs to be placed along the primary direction.

    PNG
    media_image2.png
    496
    470
    media_image2.png
    Greyscale


Regarding claim 5, Klein discloses, the capacitive microphone according to Claim 1, which is a MEMS microphone ([0004] – [0007]).  

Regarding claim 6, Klein discloses, the capacitive microphone according to Claim 1, further comprising a substrate (112), wherein the substrate (112) can be viewed as said conceptual plane, and wherein the first electrical conductor (116) and the second electrical conductor (114) are constructed above the substrate side-by-side (Fig. 2a; [0032] – [0038]).  

    PNG
    media_image1.png
    501
    695
    media_image1.png
    Greyscale


Regarding claim 7, the combination of Klein and Armerding teaches, the capacitive microphone according to Claim 6, wherein the first electrical conductor (116) is fixed (shown at left side of Fig. 2C) relative to the substrate (112) (Fig. 2C; [0046]; Klein Reference); 

    PNG
    media_image3.png
    256
    676
    media_image3.png
    Greyscale

wherein the second electrical conductor (114) comprises a membrane that is movable relative to the substrate (112) (Fig. 2a; [0032]); and 
wherein said primary direction is perpendicular to the membrane plane (perpendicular to the surface of the 2D plane of Fig. 2a) (Fig. 2a; [0032] – [0038]).  
wherein the first electrical conductor (1; conductor bar; Fig. 1; Col. 3, lines 67-68) includes said electrical insulator (14) sandwiched between said two sub-conductors (10 and 11) (Fig. 1; Col. 4, lines 1-11; Armerding Reference); See claim 1 for 103 motivation.

    PNG
    media_image2.png
    496
    470
    media_image2.png
    Greyscale

Regarding claim 8, Klein discloses, the capacitive microphone according to Claim 7, wherein the movable membrane (114) is attached to the substrate (112) via three or more suspensions (140; support beam; Fig. 3a; [0047]) such as four suspensions (Fig. 3a; [0047]).  
	Note: The examiner interprets four suspensions as an example since three or more suspensions cover four suspensions. Fig. 3a is an extended version of Fig. 2, not a separate embodiment.

    PNG
    media_image4.png
    486
    643
    media_image4.png
    Greyscale


Regarding claim 9, Klein discloses, the capacitive microphone according to Claim 8, wherein the suspension (140) comprises folded and symmetrical cantilevers (Fig. 3a; [0049]). 
	Note: Klein teaches in para. [0047], Fig. 3a, support beams 140 are symmetrical cantilever type structures. Klein also teaches in para. [0049] that support beam can be of different shapes and configurations. With this teaching a person with ordinary skill in the art can make is folded as well. See MPEP 2144.04 (IV) (B) – Change in shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 10, Klein discloses, the capacitive microphone according to Claim 7, wherein the first electrical conductor (116) comprises a first set of comb fingers (120a), wherein the movable membrane (114) comprises a second set of comb fingers (120b) around the peripheral region of the membrane (114; Fig. 3a), and wherein the two sets of comb fingers (120a and 120b) are interleaved into each other (Fig. 2a; [0032]).  

    PNG
    media_image1.png
    501
    695
    media_image1.png
    Greyscale


Regarding claim 11, Klein discloses, the capacitive microphone according to Claim 10, wherein the second set of comb fingers (120b) are laterally movable relative to the first set of comb fingers (120a), and the resistance from air located within the gap between the membrane (114) and the substrate (112) is lowered (there should not be any air resistance between the membrane 114 and the substrate 112 in Fig. 2a) (Fig. 2a; [0032]).  

Regarding claim 13, Klein discloses, the capacitive microphone according to Claim 7, wherein the movable membrane (114) is square shaped in a top view (Fig. 3a; [0047]).  

Regarding claim 14, Klein discloses, the capacitive microphone according to Claim 13, which comprises one or more of said movable membranes (114) (Fig. 3a; [0047]).  

Regarding claim 15, the combination of Klein and Armerding fails to teach explicitly, the capacitive microphone according to Claim 14, which comprises four movable membranes arranged in a 2x2 array configuration.  
However, in MPEP 2144.04 (VI) (B), it is stated that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Klein teaches a large single square-shaped membrane in Fig. 3a, para. [0047]. With this teaching, making a 2x2 array of movable membrane would not be inventive. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Klein and Armerding as applied to claim 1 and further in view of US 2018/0086624 A1 (Cheng) and US 2015/0274506 A1 (Feyh).
Regarding claim 4, the combination of Klein and Armerding fails to teach explicitly, the capacitive microphone according to Claim 1, wherein said electrical insulator is made of silicon nitride; and wherein said another one of the two electrical conductors and the two sub-conductors are independently of each other made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum.  
However, in analogous art, Cheng discloses, the capacitive microphone according to Claim 1, wherein said electrical insulator (14/18) is made of silicon nitride (Fig. 2C; [0018]- [0020]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klein, Armerding and Cheng before him/her, to modify the teachings of a capacitive microphone device using two conductors as taught by Klein and to include the teachings of an electrical insulator made of silicon nitride as taught by Cheng since Klein and Armerding were silent about what type of insulator should be used. Thus, absent this important teaching in Klein and Armerding, a person with ordinary skill in the art would be motivated to reach out to Cheng while forming a capacitive microphone device of Klein. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Klein and Armerding fails to teach explicitly, wherein said another one of the two electrical conductors and the two sub-conductors are independently of each other made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum.
However, in analogous art, Feyh discloses, wherein conductors (upper electrode; Fig. 1; [0017]) are made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum (Fig. 1; [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klein, Armerding, Cheng and Feyh before him/her, to modify the teachings of a capacitive microphone device using two conductors as taught by Klein and to include the teachings of conductors made of aluminum, titanium or platinum as taught by Feyh since Klein and Armerding were silent about what type of conductor should be used. Thus, absent this important teaching in Klein and Armerding, a person with ordinary skill in the art would be motivated to reach out to Feyh while forming a capacitive microphone device of Klein. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
The combination of Klein, Armerding, Cheng and Feyh was silent regarding another one of the two electrical conductors and the two sub-conductors are independently of each other made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum.
However, there are only a few choices for conductor material and whether a single material or two/three different materials should be used. Therefore, it is obvious to choose independently of each other that the another one of the two electrical conductors and the two sub-conductors be made of polysilicon, gold, silver, nickel, aluminum, copper, chromium, titanium, tungsten, or platinum. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.



Allowable Subject Matter
Claims 12 and 16-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 12, the closest prior art, US 2017/0166437 A1 (Klein), in combination with US 4,403,163 A (Armerding), US 2018/0086624 A1 (Cheng) and US 2015/0274506 A1 (Feyh), fails to disclose, “the capacitive microphone according to Claim 10, wherein the first set of comb fingers and the second set of comb fingers are so configured that an entire height of the second set of comb fingers overlaps a continuous height including an entire height of said electrical insulator, a bottom one third of an entire height of the sub-conductor above the electrical insulator, and a top one third of an entire height of the sub-conductor below the electrical insulator; wherein all the heights are measured along the primary direction”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 16, the closest prior art, US 2017/0166437 A1 (Klein), in combination with US 4,403,163 A (Armerding), US 2018/0086624 A1 (Cheng) and US 2015/0274506 A1 (Feyh), fails to disclose, “the capacitive microphone according to Claim 7, further comprising an air flow restrictor that restricts the flow rate of air that flows in/out of the gap between the membrane and the substrate”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 17-19 are also objected to due to their dependence on an objected base claim.
Regarding claim 20, the closest prior art, US 2017/0166437 A1 (Klein), in combination with US 4,403,163 A (Armerding), US 2018/0086624 A1 (Cheng) and US 2015/0274506 A1 (Feyh), fails to disclose, “the capacitive microphone according to Claim 7, further comprising at least two air flow restrictors that restrict the flow rate of air that flows in/out of the gap between the membrane and the substrate”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,273,150 B2 (Sun) - A capacitance structure of a MEMS microphone and that of a pressure sensor are integrated on a shared substrate, improving integration of a MEMS microphone and a pressure sensor, and greatly reducing a size of a whole packaging structure. Meanwhile, a vibrating diaphragm of a MEMS microphone and an upper electrode of a pressure sensor can use the same material and manufacturing process, and a back electrode of a MEMS microphone and a lower electrode of a pressure sensor can use the same material and manufacturing process, making it possible to manufacture a MEMS microphone and a pressure sensor simultaneously on a shared substrate to improve the efficiency of production.
2. US 2018/0359571 A1 (Zhan) - An acoustic sensor integrated MEMS microphone structure is disclosed. A diaphragm and back-pole which forms a condenser structure are formed on a substrate having at least one recessed slot on the top. A sensitive electrode is formed on the substrate, the sensitive electrode comprising a fixed portion fixed on the substrate via a sacrificial layer, and a bending portion inserted into the recessed slot, wherein the bending portion and the side wall of the recessed slot form the condenser structure.
3. US 2017/0265009 A1 (Sridharan) – A microphone systems including a MEMS microphone and an electronic controller is disclosed. The MEMS microphone includes a movable membrane and a backplate. The movable membrane includes a capacitive electrode and a piezoelectric electrode. The capacitive electrode is configured such that acoustic pressures acting on the movable membrane cause movement of the capacitive electrode. The piezoelectric electrode alters a mechanical property of the MEMS microphone based on a control signal. The backplate is positioned on a first side of the movable membrane. The electronic controller is electrically coupled to the piezoelectric electrode and is configured to generate the control signal.
4. US 20160130137 A1 (Huang) - MEMS devices that are integrated together on a single substrate are disclosed. A device substrate comprising first and second micro-electro mechanical system (MEMS) devices is bonded to a capping structure. The capping structure comprises a first cavity arranged over the first MEMS device and a second cavity arranged over the second MEMS device. The first cavity is filled with a first gas at a first gas pressure. The second cavity is filled with a second gas at a second gas pressure, which is different from the first gas pressure. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


05/05/2022